Citation Nr: 9931263	
Decision Date: 11/02/99    Archive Date: 11/17/99

DOCKET NO.  96-23 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael P. Vander Meer, Counsel



INTRODUCTION

The veteran served on active duty from October 1952 to August 
1954.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a September 1995 rating decision of the 
Department of Veterans Affairs (VA) Medical and Regional 
Office Center (M&ROC) in Wichita, Kansas.  

The appeal was last before the Board in October 1997, at 
which time it was remanded for further development.  
Following completion of the requested development, the M&ROC 
continued to deny the benefit sought on appeal in a 
Supplemental Statement of the Case mailed to the appellant in 
August 1998.


FINDING OF FACT

The claim for service connection for the cause of the 
veteran's death is not plausible.


CONCLUSION OF LAW

The claim for service connection for the cause of the 
veteran's death is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The threshold question to be answered concerning the 
appellant's claim for service connection for the cause of the 
veteran's death is whether she has presented evidence of a 
well grounded claim, that is, one which is plausible and 
meritorious on its own or capable of substantiation.  
38 U.S.C.A. § 5107(a); see Tirpak v. Derwinski, 2 Vet. App. 
609 (1992).  If a claimant does not submit evidence of a well 
grounded claim, VA is under no duty to assist him or her in 
developing facts pertinent to such claim.  Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  For the reasons set forth 
below, the Board finds that the appellant has not met her 
burden of submitting evidence to support a belief by a 
reasonable individual that her claim for service connection 
for cause of the veteran's death is well grounded.

The official death certificate reflects that the immediate 
cause of the veteran's death, in June 1995, was a myocardial 
infarction, due to or as a consequence of severe three vessel 
disease, due to or as a consequence of general 
arteriosclerosis; aspiration was listed as an other condition 
contributing to death but not resulting in the underlying 
cause thereof.

At the time of the veteran's death, service connection was in 
effect for post-traumatic stress disorder (PTSD); right 
shoulder injury residuals; left shoulder injury residuals; 
and residuals of a shell fragment wound involving the left 
lower leg.

Under the law, service connection may be granted for any 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 1991).  
Further, secondary service connection can be granted for 
disability which is either caused or chronically worsened by 
a service-connected disability.  38 C.F.R. § 3.310(a) (1999); 
Allen v. Brown, 7 Vet. App. 439 (1995).  In addition, to 
establish service connection for the cause of the veteran's 
death, the evidence must show that a disability incurred in 
or aggravated by service either caused or contributed 
substantially or materially to cause death.  38 U.S.C.A. 
§ 1310 (West 1991); 38 C.F.R. § 3.312 (1999).  

The appellant asserts that "stress" related to the 
veteran's service-connected PTSD "caused him to have" the 
heart attack which occasioned his death.  In this regard, the 
record reflects that the veteran was apparently initially 
assessed as having hypertension in conjunction with his 
hospitalization at a VA facility in 1980.  Service connection 
was established for PTSD in 1986.  Thereafter, when the 
veteran was hospitalized at a VA facility in March 1991, an 
electrocardiogram (EKG) was interpreted to confirm the 
presence of cardiac ischemia.  

On June 25, 1995, the veteran indicated that he "did not 
feel well" when the appellant returned home, in response to 
which she summoned an emergency medical service (EMT's).  
When the EMT's arrived, the veteran is noted to have been 
"unresponsive".  They therefore transported him to a non-VA 
medical facility.  Once there, an EKG revealed ventricular 
fibrillation, which therapeutic and supportive measures 
failed to stabilize.  A short time later, the veteran was 
pronounced dead.  As noted above, the death certificate 
reflects that the immediate cause of death was a myocardial 
infarction.  An autopsy performed the following day (i.e., on 
June 26, 1995) revealed pathologies including advanced 
generalized atherosclerosis and severe three-vessel coronary 
artery disease; severe aspiration of vomitus was also 
indicated.  

In considering the appellant's claim for service connection 
for the cause of the veteran's death, the Board has been most 
sensitive to her assertion that 'stress' related to the 
veteran's service-connected PTSD 'caused him to have' the 
heart attack which occasioned his death.  However, while the 
Board in no way questions the appellant's good faith in 
lodging such contention, it must nevertheless point out that 
there is no clinical evidence substantiating that any 
impairment associated with the veteran's PTSD played any role 
in bringing about his fatal heart attack.  In addition, while 
not alleged by the appellant, the Board would merely observe 
in passing that there is no evidence reflecting that 
impairment related to any of the veteran's remaining above-
cited service connected disabilities was a factor in his 
terminal myocardial infarction.  Further, the veteran (who 
had suffered from obesity since at least the late 1980's), 
whose blood pressure was 120/70 when he was examined for 
service separation purposes in August 1954, was not shown to 
have either hypertension or coronary heart disease for, in 
either instance, many years after service.  The latter 
consideration, in turn, negates any notion of according 
presumptive service connection for either hypertension or 
coronary artery disease pursuant to the provisions of 
38 U.S.C.A. §§ 1110, 1112 (West 1991) and 38 C.F.R. §§ 3.307, 
3.309 (1999).  Finally, while "aspiration" (apparently of 
vomitus based on the above-cited autopsy report) was listed 
on the death certificate as a separate condition contributing 
to death but not resulting in the underlying cause, the Board 
would merely observe, in accordance with the pertinent aspect 
of 38 C.F.R. § 3.312(c)(1), that a "[c]contributory cause of 
death is inherently one not related to the principal cause" 
thereof.  Given the foregoing observations, then, and without 
evidence relating any condition implicated in the veteran's 
death to service, the Board is constrained to conclude that a 
plausible claim for service connection for the cause of the 
veteran's death is not presented.  Therefore, such claim is 
not well grounded.  38 U.S.C.A. § 5107(a).  

In addition, although the Board has considered and disposed 
of the appellant's claim on a ground different from that of 
the M&ROC, the appellant has not been prejudiced by the 
Board's decision.  This is because, in assuming that such 
claim was well grounded, the M&ROC accorded the appellant 
greater consideration than this claim in fact warranted under 
the circumstances.  Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).  To remand this case to the M&ROC for consideration 
of the issue of whether this claim is well grounded would be 
pointless and, in light of the law cited above, would not 
result in a determination favorable to the appellant.  VA 
O.G.C. Prec. Op. 16-92, 57 Fed. Reg. 49, 747 (1992).  

Finally, as pertinent to the appellant's claim for service 
connection for the cause of the veteran's death, the Board is 
of the opinion that its discussion above bearing on such 
issue is sufficient to inform the appellant of the elements 
necessary to complete her application for a claim relative to 
such benefit.  See Robinette v. Brown, 8 Vet. App. 69 (1995).


ORDER

Evidence of a well grounded claim not having been submitted, 
the appeal for service connection for the cause of the 
veteran's death is denied.


		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals




 

